14‐259 
        United States v. Morrow 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 5th day of June, two thousand fifteen. 
                                          
        PRESENT:  RICHARD C. WESLEY, 
                     PETER W. HALL, 
                     SUSAN L. CARNEY, 
                                  Circuit Judges. 
        ____________________________________________  
         
        UNITED STATES OF AMERICA,  
         
                                  Appellee, 
         
                     ‐v.‐                                         No. 14‐259 
         
        FRANK R. MORROW,                         
               
                                  Defendant ‐ Appellant.    
        ____________________________________________  
         
        FOR APPELLANT:            Gwen M. Schoenfeld, Law Office of Gwen M. 
                                  Schoenfeld, LLC, New York, NY. 
         
 FOR APPELLEE:          Emily Berger, Michael P. Canty, Assistant United States 
                        Attorneys, for Kelly T. Currie, Acting United States 
                        Attorney for the Eastern District of New York, 
                        Brooklyn, NY.       
____________________________________________  
 
      Appeal from the United States District Court for the Eastern District of 
New York (Bianco, J.). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment and sentence of the district 

court be and hereby are AFFIRMED.   

       Defendant‐Appellant Frank Morrow appeals from the district court’s 

imposition of a two‐year term of imprisonment based on Morrow’s violation of 

the terms of his supervised release.1  After considering the factors set forth in 

specific subsections of section 3553, a district court may revoke a defendant’s 

term of supervised release and sentence the defendant to a term of 

imprisonment.  18 U.S.C. § 3583(e)(3).  “Sections 3553(a)(1), (a)(2)(B), and 

(a)(2)(C), which are among the sections the court is expressly required to 

consider, provide that 

1 “Substantive reasonableness is . . . reviewed for abuse of discretion[.]”  United States v. 
Desnoyers, 708 F.3d 378, 385 (2d Cir. 2013).  Our review for substantive reasonableness 
“provide[s] a backstop for those few cases that, although procedurally correct, would 
nonetheless damage the administration of justice because the sentence imposed was 
shockingly high, shockingly low, or otherwise unsupportable as a matter of law.”  
United States v. Rigas, 583 F.3d 108, 123 (2d Cir. 2009).   


                                              2
      [t]he court in determining the particular sentence to be imposed, 
      shall consider‐‐ 
      (1) the nature and circumstances of the offense and the history and 
      characteristics of the defendant; [and] 
      (2) the need for the sentence imposed‐‐ 
      . . . . 
      (B) to afford adequate deterrence to criminal conduct; [and] 
      (C) to protect the public from further crimes of the defendant . . . .”  
 
United States v. Williams, 443 F.3d 35, 48 (2d Cir. 2006) (quoting 18 U.S.C. 

§ 3553(a)).  This list of considerations is not exhaustive.  Id. at 47‐48.  “[A]t 

revocation the court should sanction primarily the defendant’s breach of trust, 

while taking into account, to a limited degree, the seriousness of the underlying 

violation and the criminal history of the violator.”  U.S.S.G. Ch. 7, Pt. A 

(Introduction), ¶ 3(b).   

      Here, Morrow argues that his sentence of incarceration is substantively 

unreasonable principally because his violation for possession of stolen property 

was non‐violent and the court relied too heavily on Morrow’s criminal history.2  

The sentencing transcript reveals that the district court placed Morrow’s criminal 

history in the larger context of Morrow’s breach of the court’s trust and the 

court’s obligations to society.  As the court noted, Morrow’s criminal record is 


2 Since Morrow did not present an argument about why the new three‐year term of 
supervised release is substantively unreasonable, we conclude that this issue is 
abandoned.  See Yueqing Zhang v. Gonzales, 426 F.3d 540, 545 n.7 (2d Cir. 2005).   


                                            3
extensive, and Morrow’s decision to act as a getaway driver for a home burglary 

is “a serious offense in terms of Mr. Morrow’s breach of trust, with respect to the 

conditions of supervised release.  He displayed an inability to be a law‐abiding 

member of society and to follow the terms of his supervision.”  J.A. at 142.  The 

court explained that Morrow’s “slip[] up[s]” endanger society.  J.A. at 143.  The 

court appropriately considered the need to protect society and specific 

deterrence in fashioning Morrow’s sentence, and both of these factors, in 

combination with Morrow’s long criminal history, support a sentence that is 

higher than the policy statement’s range.  In sum, Morrow’s sentence is not 

substantively unreasonable. 

      For the reasons stated above, the judgment and sentence of the district 

court are AFFIRMED.  

                          

                                      FOR THE COURT: 
                                      Catherine O’Hagan Wolfe, Clerk  




                                         4